Case 1:20-cv-01083-JTN-PJG ECF No. 14, PageID.642 Filed 11/16/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN

 DONALD J. TRUMP FOR PRESIDENT, INC.,
 MATTHEW, SEELY, ALEXANDRA SEELY,
 PHILIP O’HALLORAN, ERIC OSTERGREN,
 MARIAN SHERIDAN, MERCEDES WIRSING,                        No. 1:20-cv-01083
 and CAMERON TARSA,
                                                           Judge Janet T. Neff
                 Plaintiffs,

   v.

 JOCELYN BENSON, in her official Capacity as
 Michigan Secretary of State, MICHIGAN BOARD
 OF STATE CANVASSERS, WAYNE COUNTY,
 MICHIGAN, and WAYNE COUNTY BOARD OF
 COUNTY CANVASSERS,

                Defendants.

          CITY OF DETROIT’S MOTION TO INTERVENE AS A DEFENDANT

        The City of Detroit (the “City), by and through counsel, hereby moves to intervene as a

Defendant in this matter pursuant to Fed. R. Civ. P. 24, because, in part, most of the allegations in

the lawsuit, albeit false or mistaken, challenge actions supposedly taken by the City of Detroit, and

because the relief sought would have direct and dire consequences for the City of Detroit and for

its residents. In support of its Motion, the City relies on the accompanying Brief in Support.

        On November 14, 2020, Counsel for the City sought concurrence in the relief requested

herein. Concurrence was not obtained.

        WHEREFORE, for the reasons specified in the attached Brief in Support, the City of

Detroit respectfully requests that this Court enter an order allowing it to intervene as a Defendant.

                                                           Respectfully submitted,

 November 16, 2020                                         FINK BRESSACK

                                                           By:     /s/ David H. Fink
Case 1:20-cv-01083-JTN-PJG ECF No. 14, PageID.643 Filed 11/16/20 Page 2 of 3




                                            David H. Fink (P28235)
                                            Darryl Bressack (P67820)
                                            Nathan J. Fink (P75185)
                                            Attorneys for City of Detroit
                                            38500 Woodward Ave., Ste. 350
                                            Bloomfield Hills, MI 48304
                                            Tel: (248) 971-2500
                                            dfink@finkbressack.com
                                            dbressack@finkbressack.com
                                            nfink@finkbressack.com

                                            CITY OF DETROIT
                                            LAW DEPARTMENT
                                            Lawrence T. Garcia (P54890)
                                            Charles N. Raimi (P29746)
                                            James D. Noseda (P52563)
                                            Attorneys for City of Detroit
                                            2 Woodward Ave., 5th Floor
                                            Detroit, MI 48226
                                            Tel: (313) 237-5037
                                            garcial@detroitmi.gov
                                            raimic@detroitmi.gov
                                            nosej@detroitmi.gov
Case 1:20-cv-01083-JTN-PJG ECF No. 14, PageID.644 Filed 11/16/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2020, I electronically filed the foregoing paper with

the Clerk of the court using the electronic filing system, which sends notice to all counsel of record.

                                               FINK BRESSACK

                                               By: /s/ Nathan J. Fink
                                               Nathan J. Fink (P75185)
                                               38500 Woodward Ave., Suite 350
                                               Bloomfield Hills, MI 48304
                                               Tel: (248) 971-2500
                                               nfink@finkbressack.com
